Richards, J.,
in charging the jury, among other things, said:  Where one person lends an automobile or vehicle to another to be used by him at his pleasure, the borrower becomes a bailee and is in no sense a servant of the owner; he is responsible to the bailor, or owner, for the reasonable use of the property borrowed, and to third persons for the negligence of himself or his servants while said property is in his care and control, but the negligence of the borrower or bailee is not attributable to the bailor or owner of the property and can in no way prevent him from recovery for damages to his property caused by the negligence of a third person. Lloyd v. Railroad, 107 Wash. 57, 181 Pac. 29, 6 A. L. R. 307, and notes page 316; Railway Co. v. Railroad Co., 61 N. J. Law 287, 41 Atl. 1116; 3 R. C. L., p. 146, § 70; 1 Thompson on Neg., §§ 499 and 512.